Citation Nr: 1009817	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  04-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for sinusitis.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from June 1972 to 
June 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The appeal is remanded to the Department of Veterans Affairs 
Regional Office.


REMAND

In April 1999, the Veteran submitted a claim of entitlement 
to service connection for sinusitis.  In February 2002, 
service connection was granted for sinusitis and a 30 percent 
evaluation was assigned thereto, effective April 24, 1999.  
See 38 C.F.R. § 3.400 (2009).  The Veteran perfected an 
appeal of this decision, seeking an initial evaluation in 
excess of 30 percent.  After the Board denied his claim in 
August 2005, the Veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).

Notwithstanding the fact that his appeal was still pending 
with the Court, in June 2006, the Veteran submitted a 
"claim" of entitlement to an evaluation in excess of 30 
percent for his service-connected sinusitis.  The RO 
inexplicably developed the "claim," including obtaining VA 
treatment records dated from November 2005 to February 2006 
and from March 2006 to March 2007.  Further, the RO scheduled 
the Veteran for a VA examination in February 2007 to 
ascertain the then present severity of his sinusitis.  See 
38 C.F.R. §§ 19.36, 20.101, 20.200, 20.201, 20.202 (2009).  
In March 2007, the RO denied the Veteran's "claim."  The 
Board finds that this action was in error.  See 38 C.F.R. 
§ 20.1304 (2009); see also M21-1, Part II, Chapter 4, Section 
14.  

In January 2008, the Court vacated the Board's August 2005 
decision and remanded the Veteran's claim for consideration 
pursuant to the directives contained in the Court's 
memorandum decision.  Specifically, the Court found that VA 
had in its constructive possession relevant treatment records 
that were not considered in either the February 2002 rating 
decision or the Board's August 2005 decision.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Although the 
evidence was available for review by the Court, the Court 
held that as an appellate tribunal, reviewing the evidence in 
the first instance would be inappropriate.  See Hensley v. 
West, 212 F.3d 1255, 1263 (Fed. Cir. 2000); Zevalkink v. 
Brown, 102 F.3d 1236, 1244 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 7261(c) (West 2002).  As such, the Court 
vacated the Board's August 2005 decision and remanded the 
Veteran's claim for review of the records and their effects, 
if any, on the adjudication of the claim.

In March 2009, the Board remanded the Veteran's claim for 
further development, to include obtaining all the Veteran's 
relevant treatment reports dated in and after November 2005.  
Once the RO had completed the directed development, the Board 
directed the RO to readjudicate the Veteran's claim.  If any 
benefit remained denied, the RO was directed to issue the 
Veteran and his attorney a supplemental statement of the case 
remained and provide them an opportunity to respond.  
Thereafter, the Board directed the RO to remit the Veteran's 
claim to the Board for further appellate review.  Unbeknownst 
to the Board, the RO had accepted and developed the Veteran's 
June 2006 "claim."  

In December 2009, after accomplishing the directed 
development, the RO denied an initial evaluation in excess of 
30 percent for the Veteran's service-connected sinusitis.  
The RO issued the Veteran and his attorney a copy of the 
December 2009 supplemental statement of the case, provided 
them an opportunity to respond, and then remitted the 
Veteran's claim to the Board for appellate further review.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO 
made no reference to either the VA treatment records obtained 
pursuant to the Veteran's June 2006 "claim," or the 
findings from the February 2007 VA examination in the 
December 2009 supplemental statement of the case.

Any additional evidence received by the RO after a claims 
file has been transferred to the Board, must be forwarded to 
the Board if it has a direct bearing on an issue before the 
Board on appeal.  In this case, the issue before the Board on 
appeal is entitlement to an increased rating for the 
Veteran's service-connected sinusitis.  The evidence 
developed by the RO pursuant to the Veteran's June 2006 
"claim," to include the VA treatment records obtained and 
the findings from the February 2007 VA examination should 
have been forwarded to the Board as they had a direct bearing 
on the issue of entitlement to an increased rating for the 
Veteran's service-connected sinusitis.  As it was not, the RO 
must consider this evidence within the context of the 
Veteran's original August 2005 claim, which it has not.  
Because this evidence has not been waived by the Veteran or 
his representative, a remand is necessary in order for the RO 
to readjudicate the Veteran's claim.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (even if a rating is increased during the 
pendency of an appeal, a veteran is presumed to be seeking 
the highest possible rating, unless he expressly indicates 
otherwise); see also 38 C.F.R. § 4.97, Diagnostic Code 6513 
(2009).  

As such, the Board finds that a remand is necessary in order 
for the RO to readjudicate the Veteran's claim of entitlement 
to an initial evaluation in excess of 30 percent for his 
service-connected sinusitis, taking into consideration all of 
the pertinent evidence of record, including, but not limited 
to the VA treatment records obtained pursuant to the 
Veteran's June 2006 "claim" and the findings from the 
February 2007 VA examination.  38 C.F.R. § 20.1304(c).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) notify 
the Veteran that that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  When the above development has been 
completed, the RO must readjudicate the 
issue of entitlement to an initial 
evaluation greater than 30 percent for 
sinusitis, including, but not limited to, 
consideration of the evidence obtained 
pursuant to the Board's March 2009 remand 
and the findings from the February 2007 VA 
examination.  If the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his attorney.  After the 
Veteran and his attorney have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


